DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 09/15/2022 is acknowledged. Claims 9-20 are withdrawn from consideration.
Information Disclosure Statement
The IDS filed 05/04/2021 has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “an outer surface comprising another at least one of the plurality of electrode contacts that is… electrically isolated from the peripheral nerve”. Such positive recitation of the peripheral nerve amounts to claim 1 being directed to or encompassing a human organism. It is recommended that Applicant amend the claim such that the human organism is recited passively, e.g., “an outer surface comprising another at least one of the plurality of electrode contacts that is… configured to be electrically isolated from the peripheral nerve”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an outer surface comprising another at least one of the plurality of electrode contacts that is reverse-facing”. This limitation is indefinite because it is unclear with respect to what the plurality of electrode contacts are reverse-facing. For examination purposes, this limitation has been interpreted as “an outer surface comprising another at least one of the plurality of electrode contacts that is reverse-facing with respect to the at least one of the plurality of electrode contacts of the inner surface”.
As a result of dependence on claim 1, subsequent dependent claims 2-8 are also rejected as indefinite.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-David et al. (US 2010/0042186) (hereinafter Ben-David).
Regarding claim 1, Ben-David discloses a nerve cuff electrode (Abstract; Fig. 2, cuff 22; Fig. 3 depicts interior of cuff), comprising: a plurality of electrode contacts (Fig. 2, external electrodes 44; Fig. 3, internal electrodes 142); a nerve cuff (Fig. 2, cuff 22; Fig. 3 depicts interior of cuff) comprising: an inner surface comprising at least one of the plurality of electrode contacts configured to be in electrical contact with a peripheral nerve (Fig. 3, electrodes 142 are in electrical contact with nerve 124; Para. 114 describes stimulating and/or sensing via nerve-facing electrodes 142; Fig. 1, cuff 22 wrapped around vagus nerve 24); and an outer surface comprising another at least one of the plurality of electrode contacts that is reverse-facing and electrically isolated from the peripheral nerve (Fig. 2, external electrodes 44 on outer surface 42 of cuff 22; Para. 103 describes that electrodes 44 are for sensing cardiac cycle of subject from blood vessel 50, i.e., electrically isolated from nerve 24).
Regarding claim 2, Ben-David discloses the inner surface comprises two or more of the plurality of electrode contacts configured for recording activity of the peripheral nerve (Fig. 2, multiple nerve-facing electrodes 142; Para. 114 describes that electrodes 142 can be used for stimulating and/or sensing from nerve); and the outer surface comprises a single one of the plurality of electrode contacts (Para. 84: “at least one of external sensing electrode contact surfaces 44”).
Although Ben-David does not explicitly disclose the single outer surface electrode contact is configured to provide a stable reference or ground during recording, the Examiner submits that this limitation amounts to an intended use of the single outer surface electrode (See MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”). Seeing that Ben-David discloses the required structure of the outer surface comprising a single one of the plurality of electrode contacts, the Examiner thus submits that Ben-David would be capable of providing the claimed function.
Regarding claim 4, Ben-David discloses the inner surface comprises a single one of the plurality of electrode contacts configured for delivering an electrical signal to the peripheral nerve (Para. 83: “at least one of nerve-facing electrode contact surfaces 142”; Para. 114 describes that electrodes 142 can be used for stimulating and/or sensing from nerve”); and the outer surface comprises two or more of the plurality of electrode contacts (Fig. 2 depicts two external electrodes 44; Para. 84: “at least one of external sensing electrode contact surfaces 44”) .
Although Ben-David does not explicitly disclose the two or more outer surface electrodes are configured to provide a stable pathway for a return current, the Examiner submits that this limitation amounts to an intended use of the two or more outer surface electrodes (See MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”). Seeing that Ben-David discloses the required structure of the outer surface comprising two or more of the plurality of electrode contacts, the Examiner thus submits that Ben-David would be capable of providing the claimed function.
Regarding claim 6, Ben-David discloses the inner surface defines an inner diameter of the nerve cuff that is equal to at least the diameter of the peripheral nerve (Fig. 2 depicts the inner surface of cuff 22 being greater than the diameter of nerve 24; Fig. 3, inner surface 137’s diameter is greater than diameter of nerve 124; “equal to at least the diameter of the peripheral nerve” is understood as being equivalent to “greater than or equal to the diameter of the peripheral nerve”).
Regarding claim 7, Ben-David discloses at least one of the plurality of electrode contacts are configured to be in electrical contact with a lead wire (Fig. 2-3, lead 33).
Regarding claim 8, Ben-David disclose the lead wire is operatively coupled to an external device (Fig. 3, lead wire leads to control unit 32), wherein the external device is configured for recording and/or stimulation (Fig. 3, control unit comprises sensing unit 41 and driving unit 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David.
Regarding claims 3 and 5, Ben-David does not explicitly disclose that the single one of the plurality of electrode contacts on the outer surface is located between the two or more of the plurality of electrode contacts on the inner surface (claim 3), or that the single one of the plurality of electrode contacts on the inner surface is located between the two or more of the plurality of electrode contacts on the outer surface (claim 5).
The Examiner submits that one of ordinary skill in the art would have found it obvious to try the electrode contact positioning as claimed above. Seeing that Ben-David already teaches the claimed number of electrodes on the inner and outer cuff surfaces by suggesting varying the number of these electrodes on each surface (see rejection of claims 2 and 4 above), and seeing that the inner and outer surfaces of the nerve cuff have a finite amount of space on which these electrodes can be placed, one of ordinary skill in the art would recognize a design need to resolve where on the nerve cuff surfaces to place the electrodes. The Examiner submits that the configuration of the electrode contact positioning as claimed above would amount to choosing from a finite number of identified, predictable electrode contact positions on the inner and outer cuff surfaces (i.e., having the single electrode of one surface between the two or more electrodes of the other surface, or outside of the two or more electrodes of the other surface), with a reasonable expectation of success of applying stimulation and/or recording signals from the nerve (in the case of the inner surface contacts, see para. 114) and recording cardiac cycles (in the case of the outer surface contacts, see para. 103) (MPEP 2143(I)(E)). Absent any showing of criticality for these limitations by Applicant, claims 3 and 5 are thus obvious over Ben-David.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt et al. (US 2018/0117313) disclose nerve cuff electrodes (Abstract) with electrodes on the inner and outer surfaces of the cuff (Fig. 15-16);
Zitnik et al. (US 2017/0202467) discloses nerve cuff electrode with electrodes on the inner and outer surfaces of the cuff (Fig. 1A, Fig. 21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792